UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2014 (March 27, 2014) AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware State of Other Jurisdiction of Incorporation 1-14447 Commission File Number 36-0724340 I.R.S. Employer Identification Number 2870 Forbs Avenue Hoffman Estates, IL 60192 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847) 851-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.04 Mine Safety – Reporting of Shutdowns and Patterns of Violations. On March 27, 2014, American Colloid Company, a subsidiary of AMCOL International Corporation, received an imminent danger order issued by the Mine Safety and Health Administration under section 107(a) of the Federal Mine Safety and Health Act of 1977 at the Sandy Ridge Mill in Letohatchee, Alabama.The order alleges that the gates at the landings on an elevator are not equipped with interlocks to prevent the gates from being opened when the elevator car is not at the station.No injuries occurred in connection with the cited condition. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMCOL INTERNATIONAL CORPORATION Date: April 1, 2014 By: /s/ Donald W. Pearson Donald W. Pearson Senior Vice President and Chief Financial Officer
